                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                             Plaintiff,                                  ORDER
        v.
                                                                      18-cv-667-wmc
805 SUNRISE BAY, et al.,

                             Defendants.


        The court is in receipt of plaintiff’s motion to dismiss defendant Grand Legacy (dkt.

#13).    Although styled as a motion under Rule 41(a)(2), the Seventh Circuit has

determined that Rule 41(a) is limited to dismissing an “action” -- as in an entire case with

the possible exception of a counterclaim under Rule 41(a)(2), not individual claims -- with

voluntary dismissal of individual claims or parties falling under Rule 15(a). See Taylor v.

Brown, 787 F.3d 851, 857-58 (7th Cir. 2015). As such, the court will construe plaintiff’s

motion as one for dismissal under Rule 15(a). Moreover, as the remaining defendants have

not objected to Grand Legacy’s proposed termination, the court will grant that motion.

Accordingly, plaintiff’s claims against defendant Grand Legacy are DISMISSED and the

clerk is ordered to TERMINATE that defendant.

        Entered this 28th day of November, 2018.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge
